UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4207


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAVIER RAMOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00037-RLV-DCK-1)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Edward Yeager, Jr., Cornelius, North Carolina, for Appellant.
John George Guise, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Javier Ramos pled guilty, pursuant to a written plea

agreement, to one count of possession with intent to distribute

methamphetamine and was sentenced to 70 months’ imprisonment.

He noted a timely appeal.             Ramos’ counsel has filed a brief in

accordance    with     Anders    v.    California,   386    U.S.   738    (1967),

asserting that there are no meritorious issues for appeal but

questioning whether the district court erred at sentencing in

denying     Ramos’    request     for    a    downward     variance   from    the

Sentencing Guidelines range of 70-87 months.                 Although informed

of his right to file a pro se supplemental brief, Ramos has not

done so.    We affirm.

            We review Ramos’ sentence for reasonableness, applying

an abuse of discretion standard.               Gall v. United States, 552

U.S. 38, 51 (2007).          This review requires consideration of both

the   procedural           and   substantive      reasonableness         of   the

sentence.     Id.      We assess whether the district court properly

calculated the advisory Guidelines range, considered the factors

set forth in 18 U.S.C. § 3553(a) (2006), analyzed any arguments

presented     by     the    parties,    and    sufficiently     explained     the

selected sentence. Id. at 49–50; see United States v. Lynn, 592

F.3d 572, 575–76 (4th Cir. 2010).               If there is no procedural

error, we review the substantive reasonableness of the sentence,

“examin[ing] the totality of the circumstances to see whether

                                         2
the sentencing court abused its discretion in concluding that

the sentence it chose satisfied the standards set forth in §

3553(a).”       United States v. Mendoza–Mendoza, 597 F.3d 212, 216

(4th    Cir.    2010).        If    the     sentence         is   within     the    Guidelines

range, we apply a presumption of reasonableness. Rita v. United

States,     551       U.S.    338,     346–56          (2007)       (upholding       appellate

presumption of reasonableness for within-Guidelines sentence).

We have thoroughly reviewed the record and conclude that the

sentence       is    both    procedurally            and     substantively         reasonable.

Moreover,       Ramos    has       failed    to        overcome      the     presumption      of

reasonableness we accord his within-Guidelines sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Ramos’ conviction and sentence.                                 This court

requires that counsel inform Ramos, in writing, of the right to

petition    the      Supreme       Court    of       the    United     States      for   further

review.     If Ramos requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move        in   this       court        for        leave      to    withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Ramos.

               We dispense with oral argument because the facts and

legal    contentions         are    adequately             presented    in    the    materials



                                                 3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4